Thirty years ago, my country attained its
national sovereignty. Indeed, it was on 17 September
1974 that the young Republic of Guinea-Bissau was
admitted to the United Nations as a full-fledged
Member State. Three decades, to be sure, is a short
time in terms of nation-building. But it is a long time if
you consider that in most African countries, including
my own, life expectancy does not exceed 50 years.
That bitter reality is the true measure of the time that
has elapsed and of what my country has achieved since
independence. Hence, for us in Guinea-Bissau, this is
an important time for reflection, indeed for
introspection, in the light of recent events and of the
successive crises we have confronted of late.
I address the Assembly today as the transitional
President of the Republic of Guinea-Bissau.
Addressing the Assembly gives me particular pleasure,
Sir, because you - Mr. Jean Ping, the outstanding
Minister of State and Minister for Foreign Affairs of
the brotherly and friendly Gabonese Republic - are
presiding over the Assembly's work with the skill,
experience and talent we all know so well.
We have come to New York in search of new
ideas for innovative and resolute action, ideas that will
affect the way we think and will have a positive impact
on our joint efforts to create a new world of peace,
freedom and social justice for all countries and peoples
represented here.
It was with great attention and interest that we
listened to the outstanding statement made here two
days ago by Secretary-General Kofi Annan (see
). His observations were thought-provoking.
For our part, we share his vision of the world as it is
today and as it should be tomorrow. Above all, we
appreciate his dedication and determination at the head
of the Organization, whose irreplaceable role is
increasingly evident throughout the world.
We live today in a world of ever more striking
contrasts, imbalances, contradictions and inequalities.
On the one hand, we are witness to increasingly
marvellous scientific and technological progress, from
which certain countries benefit greatly. On the other
2

hand, hundreds of millions of people continue to live
precarious lives and to suffer from malnutrition and
endemic disease. This situation is not only inhuman
and immoral, it is dangerous. It is sowing all the seeds
that provoke frustration and despair, fuel rancour and
hatred and lead to irrational behaviour and to actions
endangering peace and international security.
Combating poverty and epidemics such as
HIV/AIDS throughout the world does not mean kindness
or charity; it is common sense that requires that together
we mobilize our actions to combat those scourges. I am
gratified by the initiative of certain heads of State ó in
particular, President Lula da Silva - in recalling to
each of us our responsibilities in the fight to eradicate
hunger and destitution in a world as interdependent as
the one in which we live today. It is critical here to
understand that there is an urgent need to act, and to
act properly. Above all, let us not wait for more reports
or analyses to be submitted to us first, regardless of
how visionary or relevant they may be. Thousands of
women, children and infants die every day because
they lack a pill or a vaccination. That is unjust; that is
immoral.
We must pool our efforts to establish more
equitable relations among States. International trade
must be better regulated, just as globalization and its
effects on the world economy must be better
controlled, to allow for a more equitable distribution of
the riches of the world. Rather than leaving the
underdeveloped countries to suffer from the effects of
globalization, let us create for them the conditions
necessary for their integration into the process, which
is utterly beyond their control and whose social
dimension must be the subject of specific measures so
as to mitigate negative consequences.
Today it is clear to everyone that to ensure peace
throughout the world there is a need to promote the
development of the poorest countries and to improve
the living conditions of populations, in particular by
guaranteeing them access to drinking water, health and
education - especially for girls. Above all there is a
need to create a social and political environment that is
stable and is likely to release that creative energy of
each and every individual and to promote the
participation of all citizens in the management of the
affairs of State of their country.
The rights of each and every person must be
respected, and all liberties provided by the law must be
guaranteed without any impediment. The rule of law
must be consolidated to allow each institution to
function properly and effectively. I am thinking in
particular of justice, which must be able to act with full
independence and with scrupulous respect for the
separation of executive, legislative and judicial powers.
Guinea-Bissau, unfortunately, has not escaped
from the cycle of violence and political crisis that
seems today to have become a prerogative of the
African countries. Our country has recently suffered
from the disastrous consequences of an economic
policy that is poorly adapted to the real needs of the
population. The domestic conflict we have been
experiencing in Guinea-Bissau since 1998 could have
been avoided. It has further impoverished a country
that is among the least developed countries and where
everything must still be built because nothing could
resist destruction. We are aware of the seriousness of
the situation and of the need to pool our efforts to make
the necessary changes, which our people have a right to
expect from their leaders.
Our people have suffered too much and for too
long and have made too many sacrifices. We must
create new conditions that provide reasons for hope.
We have successfully initiated national dialogue based
on mutual respect and taking into account the national
interest. We have created a new culture of peace based
on our affiliation with one single country with all its
diversity and social and cultural riches. We have
decided to make democracy an immutable reality.
However, we are aware that democracy is not
easy to build in a poor country where the illiteracy rate
is still high and where the fundamental infrastructure is
still severely lacking. Nevertheless, we continue to be
inspired by the courage of our people and by the
support of other countries ó those of the Economic
Community of West African States (ECOWAS), the
Union …conomique et MonÈtaire Ouest-africaine
(UEMOA) and the Community of Portuguese-speaking
Countries in particular ó and the European Union,
China and the rest of the international community.
Thus last March we were able to organize legislative
elections that the international community considered
just and credible and to establish a new parliament, the
role of which is fundamental in any democracy. We
will also be organizing presidential elections in April
2005, as agreed in the Charter of Transition, thus
allowing for the restoration of constitutional order.
3

Guinea-Bissau needs the assistance of the
international community to meet the many enormous
challenges confronting it. That assistance is urgent and
important. We have created mechanisms for the
rigorous control of State revenues and expenditures
and, with the assistance of the UNDP and the Bretton
Woods institutions in particular, all the necessary
conditions for the transparent management of public
property, which allows us to combat corruption.
To enable us to relaunch our economy rapidly, we
are planning to hold a round table in December. We
hope that India, Brazil and South Africa will be
assisting us in that initiative to combat poverty and
helping us in the organization we have created in our
country.
We have here a great opportunity to express our
gratitude for the commitment and dynamic action of
the Economic and Social Councilís Ad Hoc Advisory
Group on Guinea-Bissau and its partners, an
indispensable instrument for advancing constructive
dialogue between Guinea-Bissau and its partners for
development, including the World Bank and the
International Monetary Fund. I should like to thank
them from this rostrum for their continued support. So,
too, we wish to reaffirm our great appreciation for the
members of the Security Council who visited our
country last June and showed their great interest in it.
For the maintenance of international peace and
security Guinea-Bissau, speaking before the great
majority of the Members of the Organization, hopes
that the Security Councilís part will be strengthened by
enhancing its membership to better reflect the world
situation. From this rostrum, I would like to say how
grateful we are to those who supported us in the first
phase of our transition.
Humanity is one and indivisible. The men and
women who inhabit our planet share the same
aspirations: peace and well-being. Every individual,
whatever the continent he belongs to, feels the same
frustration when confronting injustice, impunity and
violations of the rights of the human being. There is
not a single child who does not feel the need to be
loved and protected by his or her parents and who does
not hope to grow up in a home where peace and love
reign. How can we protect them if nothing is done to
guarantee the rights of women and give a suitable
education to young women? How can we prevent the
mother, and the child she brings into the world,
becoming victims of an endemic illness such as AIDS,
tuberculosis or malaria at a time when most poor
countries are incapable of providing basic health care?
Tomorrowís world is being built today. Thanks to
the awareness of the real challenges, in this planetary
village in which we all live, with its advantages and its
problems, our human condition must be the common
denominator on which and around which all people of
good will should come together in order to make our
world more fair, more tolerant and based more on
solidarity.
Whether we are discussing crises in Africa or in
the Middle East, or the fight against terrorism - a
fight that requires us all to mobilize our efforts - we
must be animated by the same determination to seek
lasting solutions based on consensus.
The peoples we represent expect us to take
concrete actions. They hope that we will be able to
overcome our differences and pool our efforts so as to
respond to their most urgent needs. Many praiseworthy
initiatives to eradicate hunger, poverty, malnutrition
and illiteracy have been undertaken. We must involve
non-governmental organizations and other elements of
civil society. In other words, we must appeal to all
people of goodwill.
The nations of the world all share the planet
Earth, on which we all live. It is our responsibility to
protect it so that we can provide our children and our
childrenís children with the conditions for a healthy
life lived in dignity.
Environmental protection alone is not enough.
We must also create a climate of peace throughout the
world. That cannot be done without the help of each
Member State: it must be a collective effort in which
dialogue and agreement take precedence and where the
rule of law prevails in international relations. None of
our peoples can live in isolation in the self-reliant
manner of the past. The interdependence of the global
economy is now a reality for all of us. Let us take
advantage of the resources of the Earth without
abusing our ecosystems, because the future of the
planet depends on our capacity to think in terms of the
collective interest. Let us act in a spirit of humanism
and solidarity whenever the poorest of the poor
confront calamity and natural disasters - disasters
such as those that have recently afflicted Haiti, the
Dominican Republic and other Caribbean countries.
4

Let us understand the true dimension and
meaning of the spiritual force that resides in each
human being - a force to which we can turn at times
of doubt and discouragement in order to regain the will
and the energy we need to overcome our challenges.